SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB [ X ] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended November 30, 2007 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-119915 CANCER THERAPEUTICS, INC. (Name of Small Business Issuer in Its Charter) Delaware 20-1499421 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10757 South River Front Pkwy, Suite 125 South Jordan, Utah 84095 (Address of Principal Executive Offices) (Zip Code) (801) 816-2533 Issuer’s Telephone Number, Including Area Code 210 West Hansell Street, Thomasville, Georgia, 31792 (Former name or former address and former fiscal year, if changed since last report.) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ x ]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ X ]No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of January 8, 2008, the Company had outstanding 4,129,477 shares of common stock. Transitional Small Business Disclosure Format (check one) [] Yes [x] No 2 PART I FINANCIAL INFORMATION The Financial Statements of the Company are prepared as of November 30, 2007. ITEM 1. FINANCIAL STATEMENTS REQUIRED BY FORM 10-QSB CONTENTS Balance Sheet 4 4 Statements of Operations 5 5 Statements of Cash Flows6 6 Notes to the Financial Statements 7 7 3 CANCER THERAPEUTICS, INC. Balance Sheet (Unaudited) ASSETS November 30, 2007 CURRENT ASSETS Cash and cash equivalents $ 551 Total Current Assets 551 TOTAL ASSETS $ 551 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 178,290 Due to related parties 106,407 Notes payable 50,000 Notes payable - related parties 165,344 Total Current Liabilities 500,041 STOCKHOLDERS' DEFICIT Common stock, $0.001 par value; 100,000,000 shares authorized, 4,157,688 shares issued, 4,129,477 shares outstanding 4,158 Treasury stock (14,106 ) Additional paid-in capital 2,517,862 Accumulated deficit (3,007,404 ) Total Stockholders' Deficit (499,490 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 551 The accompanying notes are an integral part of these financial statements 4 CANCER THERAPEUTICS, INC. Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended November 30, November 30, 2007 2006 2007 2006 NET REVENUES $ 75 $ 5,275 $ 75 $ 12,375 OPERATING EXPENSES General and administrative 1,686 18,518 3,328 36,277 Professional fees 3,000 3,228 14,450 14,478 Total Operating Expenses 4,686 21,746 17,778 50,755 LOSS FROM OPERATIONS (4,611 ) (16,471 ) (17,703 ) (38,380 ) OTHER INCOME (EXPENSES) Gain on settlement of debt - - - 141,600 Gain on sale of assets - - 14,106 - Interest expense (4,807 ) (4,405 ) (9,834 ) (8,764 ) Total Other Income (Expenses) (4,807 ) (4,405 ) 4,272 132,836 INCOME (LOSS) BEFORE INCOME TAXES (9,418 ) (20,876 ) (13,431 ) 94,456 INCOME TAX EXPENSE - NET INCOME (LOSS) $ (9,418 ) $ (20,876 ) $ (13,431 ) $ 94,456 BASIC NET INCOME (LOSS) PER SHARE $ (0.00 ) $ (0.01 ) $ (0.00 ) $ 0.02 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 4,129,477 4,134,611 4,138,880 4,116,049 The accompanying notes are an integral part of these financial statements 5 CANCER THERAPEUTICS, INC. Statements of Cash Flows (Unaudited) For the Six Months Ended November 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (13,431 ) $ 94,456 Adjustments to reconcile net income (loss) to net cash used by operating activities: Gain on settlement of debt - (141,600 ) Gain on sale of assets (14,106 ) - Changes in operating assets and liabilities: Accounts receivable - - Accounts payable and accrued expenses 8,130 13,939 Due to related parties 13,045 3,100 Net Cash Used by Operating Activities (6,362 ) (30,105 ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Payments on notes payable - related parties - (2,000 ) Proceeds from notes payable - related parties 5,900 9,000 Proceeds from issuance of common stock - 30,000 Net Cash Provided by Financing Activities $ 5,900 $ 37,000 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS $ (462 ) $ 6,895 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 1,013 1,552 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 551 $ 8,447 SUPPLEMENTAL CASH FLOW INFORMATION Cash Payments For: Interest $ 574 $ 4,675 Income taxes $ - $ - The accompanying notes are an integral part of these financial statements 6 CANCER THERAPEUTICS, INC. Notes to the Financial Statements November 30, 2007 NOTE 1 BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations. The information furnished in the interim financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements. Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim consolidated financial statements be read in conjunction with the Company’s audited financial statements and notes thereto included in its Form 10KSB filed on August 30, 2007.Operating results for the six months ended November 30, 2007 are not necessarily indicative of the results to be expected for the year ending May 31, 2008. NOTE 2 GOING CONCERN CONSIDERATIONS The accompanying financial statements have been prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business.As reported in its Annual Report on Form 10-KSB for the fiscal year ended May 31, 2007, the Company’s stockholders’ deficit was $471,953 and had a working capital deficit, continued losses, and negative cash flows from operations.These factors combined, raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans to address and alleviate these concerns are as follows: The Company’s management continues to develop a strategy of exploring all options available to it so that it can develop successful operations and have sufficient funds, therefore, as to be able to operate over the next twelve months.The Company is attempting to improve these conditions by way of financial assistance through issuances of additional equity and by generating revenues through sales of products and services.No assurance can be given that funds will be available, or, if available, that it will be on terms deemed satisfactory to management. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually attain profitable operations.The accompanying condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of these uncertainties. NOTE 3 DISPOSITION OF OPERATING ASSETS Effective July 31, 2007, the Company sold all of its operating assets to a shareholder in exchange for the return of 28,211 shares of common stock which are now held in Treasury.This transaction resulted in a gain on the sale of assets in the amount of $14,106 as shown on the statement of operations. 7 ITEM 2.
